DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/05/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kook et al. (USPG Pub No. 2019/0365224 used herein as a translation of PCT/KR2018/001296), hereinafter “Kook”, in view of Fink (USPG Pub No. 2009/0096988).
Regarding claim 1, Kook discloses an anterior imaging system (10) (see Fig. 4), comprising: a housing (100) defining a cavity (101) being configured to cover (via 160) both first and second eyes of a patient (see Fig. 4, Paragraphs 45, 48); an optical lens barrel (230) positioned at least partially inside the cavity (101), the optical lens barrel (230) including a camera (220) and a variable focus lens (L1) (Paragraph 68); one or more illumination (210) positioned inside the cavity (101) around the periphery of the optical lens barrel (230) (see Figs. 5, 6), and being configured to illuminate an anterior portion of one of the patient’s first and second eyes within the cavity (101) for imaging the first and second eyes by the camera (220) and the variable focus lens (L1) (see Figs. 4, 5, Paragraphs 66-68). Kook discloses the claimed invention, but does not specify LEDs. In the same field of endeavor, Fink discloses LEDs (Paragraph 72). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kook with LEDs of Fink for the purpose of providing a self-examination device capable of monitoring and capturing the desired elements of the eye (Paragraphs 9, 10, 100).
Regarding claim 2, Kook discloses wherein the illumination (210) are positioned on the optical lens barrel (230) (see Fig. 5). Kook and Fink teach the imaging system as is set forth above, Fink further discloses LEDs (126/524) at opposite sides of the variable focus lens (104) (see Figs. 3A, 3B, 7D, Paragraphs 66, 72).
Regarding claim 3, Kook and Fink teach the imaging system as is set forth above, Fink further discloses further comprising filter LEDs positioned on the optical lens barrel (102) and at opposite sides of the lens variable focus lens (104) (Paragraphs 66, 68, 72).
Regarding claim 4, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses wherein each filter LED is positioned next to an illumination LED on the 
Regarding claim 5, Kook and Fink teach the system as is set forth above, Fink further discloses wherein a first set of illumination LED and filter LED are positioned at the 3 o'clock position and a second set of illumination LED and filter LED are positioned at the 9 o'clock position on the periphery of the optical lens barrel (see Figs. 3B, 7D, Paragraph 72). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses wherein a single illumination LED (126/524) is positioned on the optical lens barrel (102) having a shape that surrounds the periphery of the variable focus lens (104) (see Figs. 3A, 7D, Paragraph 66).
Regarding claim 7, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses wherein the optical lens barrel includes a first illumination LED (126/524) positioned at the 4 o'clock position and a second illumination LED (126/524) positioned at the 8 o'clock position (see Figs. 3B, 7D, Paragraph 72).
Regarding claim 8, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses further comprising angled surfaces extending from the periphery of the optical lens barrel in a radial direction and configured to face an exterior of the cavity of the housing of the anterior imaging system, wherein each illumination LED is positioned on an angled surface (see Figs. 5A-C, Paragraph 80).
Regarding claim 9, Kook and Fink teach the system as is set forth above, Fink further discloses  wherein a first illumination LED (126/524) is positioned at the 12 o'clock position and a second illumination LED (126/524) is positioned at the 6 o'clock position (see Figs. 3B, 7D, Paragraph 72).  

Regarding claim 11, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses Fink discloses further comprising angled surfaces extending from the periphery of the optical lens barrel in a radial direction and configured to face an interior of the cavity of the housing of the anterior imaging system, wherein each illumination LED is positioned on an angled surface (see Figs. 5A-C, Paragraph 80).
Regarding claim 12, Kook and Fink teach the system as is set forth above, Fink further discloses wherein a first illumination LED (126/524) is positioned at the 12 o'clock position, a second illumination LED (126/524) is positioned at the 3 o'clock position, a third illumination LED (126/524) is positioned at the 6 o'clock position, and a fourth illumination LED (126/524) is positioned at the 9 o'clock position (see Figs. 3B, 7D, Paragraph 72).  
Regarding claim 14, Kook and Fink teach the system as is set forth above for claim 1, Fink further discloses further comprising an illumination ring generated by the one or more illumination LEDs (524), the illumination ring being directed around the periphery of a cavity of the anterior imaging system and configured to directly light the cavity (see Figs. 7A-D).
Regarding claim 15, Kook further discloses wherein the camera is configured to capture images of a cornea and a fundus of the eye (Paragraph 97).  
Regarding claim 16, Kook discloses an imaging device (10) (see Fig. 4) comprising:   a housing (100) having a surface (105/160) configured to engage the face of a patient (see Figs. 1, 2); a cavity (101) at least partially defined by the housing (100), the cavity (100) being configured to cover (via 160) both first and second eyes of the patient (see Fig. 4, Paragraphs 45, 48); an anterior imaging system (200) having an optical lens barrel (230) positioned inside the cavity (101) and having a variable focus lens (L1) at one end, and an image sensor array 
Regarding claim 17, Kook further discloses further comprising a fundus imaging system, and the instructions further cause the imaging device to capture an image of the fundus (see Figs. 7, 9, Paragraph 97).  
Regarding claim 18, Kook further discloses wherein the instructions further cause the imaging device to move the optical lens barrel along one or more axes to position the optical lens barrel inside the cavity to capture one or more images of the first eye and the second eye (steps S100, S500, T210, T220, T300, T410, T420) (see Figs 7, 9).  

Regarding claim 20, Kook further discloses further comprising capturing fundus images of the first eye or the second eye (Paragraph 97).  
13 is rejected under 35 U.S.C. 103 as being unpatentable over Kook (USPG Pub No. 2019/0365224 used herein as a translation of PCT/KR2018/001296) in view of Fink (USPG Pub No. 2009/0096988) as applied to claim 1 above, and further in view of Kolachalama et al. (USPG Pub No. 2017/0119250), hereinafter “Kolachalama”.
Regarding claim 13, Kook and Fink disclose the claimed invention, but do not specify further comprising a light pipe generated by the one or more illumination LEDs, the light pipe being directed by a light shield around the periphery of the optical lens barrel and configured to indirectly light a cavity of a housing of the anterior imaging system. In the same field of endeavor, Kolachalama discloses further comprising a light pipe generated by the one or more illumination LEDs, the light pipe being directed by a light shield around the periphery of the optical lens barrel and configured to indirectly light a cavity of a housing of the anterior imaging system (Paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kook and Fink with further comprising a light pipe generated by the one or more illumination LEDs, the light pipe being directed by a light shield around the periphery of the optical lens barrel and configured to indirectly light a cavity of a housing of the anterior imaging system of Kolachalama for the purpose of providing efficient and cost-effective tools for screening of abnormalities (Paragraph 33).
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. Applicants argued that Kook and Fink, alone or in combination, do not disclose or teach the claims as presented. Figs. 1-4 of Kook illustrate an ophthalmic photographing apparatus (10) including a body unit (100), a photographing unit (200), a driving unit (300) and a control unit (400). The body unit (100), herein referred to as the housing recited in the claims, has a cavity (101) that is partially defined by the housing and is configured to cover both first and second eyes (via 160) of the patient (Paragraphs 45, 48). The photographing unit (200), .
Fink teaches an ophthalmic photographing apparatus (see Fig. 7A). Paragraph 72 of Fink discloses a light (126), herein referred to as the one or more illumination LEDs as recited in the claims, positioned about an interior or exterior perimeter of the housing (102), or inside the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons, the claims are rendered obvious in view of Kook and Fink.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/2021